—In an action, inter alia, to recover damages for dental malpractice, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Glover, J.), entered February 15, 2002, which, upon an order of the same court, dated January 14, 2002, granting the defendants’ motion for summary judgment, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
In opposition to the defendants’ prima facie demonstration of entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact as to her allegations of dental malpractice (see Prete v Rafla-Demetrious, 224 AD2d 674, 675; Rosado v Lutheran Med. Ctr., 202 AD2d 412) or lack of informed consent (see Public Health Law § 2805-d; Astuto v *427Hogan, 219 AD2d 692; Innucci v Bauersachs, 201 AD2d 460). Thus, the defendants were properly granted summary judgment dismissing the complaint. Ritter, J.P., Friedmann, Luciano and H. Miller, JJ., concur.